Citation Nr: 9902493	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-24 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic 
disability manifested by joint pain of the knees and right 
shoulder due to an undiagnosed illness, claimed as secondary 
to Persian Gulf War service.

2.  Entitlement to service connection for dermatitis, claimed 
as a chronic disability due to an undiagnosed illness 
secondary to Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1990 to May 
1991.  He served in the Southwest Asia Theater of Operations 
during the Persian Gulf War.

This case is before the Board of Veterans Appeals (Board) on 
appeal from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Montgomery, 
Alabama (RO), which denied the veterans claims of 
entitlement to service connection for a chronic disability 
manifested by joint pain of the knees, right shoulder and 
dermatitis, claimed as secondary to service in the Persian 
Gulf War.  

In June 1996 and January 1997 Board decisions, this case was 
remanded to the RO for additional development.  Upon 
completion of this development the RO again denied the 
veterans claims.  Accordingly, this case is properly before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran has a chronic right knee or right shoulder disability 

2.  All information necessary for an equitable disposition of 
the veterans claims regarding his left knee and dermatitis 
have been developed.

3.  The veteran had active service in the Southwest Asia 
Theater of operations during the Persian Gulf War.

4.  A chronic left knee disorder due to an undiagnosed 
illness is manifested to a degree of 10 percent and has been 
present for more than six months.

5.  The current diagnosis of dermatitis is reasonably shown 
to be related to service.

CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
chronic disability manifested by joint pain in the right knee 
and right shoulder due to an undiagnosed illness claimed as 
secondary to Persian Gulf War service are not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  A chronic left knee disorder due to an undiagnosed 
illness is presumed to have occurred during active service in 
the Persian Gulf War.  38 U.S.C.A. §§ 1110, 5107 (West 1991)

3.  Dermatitis was incurred during active service.  
38 U.S.C.A.§§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996); Caluza v. Brown, 7 Vet. App. 498 (1995), affd. 
78 F.3d 604 (Fed. Cir. 1996) (Table).  In order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability as provided by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service 
as provided by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability.  
Caluza, at 506.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1998). Regulations also provide that service 
connection may be granted for any injury diagnosed after 
discharge when all of the evidence including that pertinent 
to service, establishes that the injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Additionally, service connection may be granted for objective 
indications of a chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms, to include, but not limited to, fatigue, signs 
or symptoms involving skin, headaches, muscle pain, joint 
pain, neurologic signs or symptoms, neuropsychologic signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, or menstrual disorders.  38 C.F.R. § 3.317(a)(b) 
(1998).  The chronic disability must have became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  38 C.F.R. § 3.317(a) (1998).  

Objective indications of a chronic disability include both 
signs, in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
38 C.F.R. § 3.317(a)(2) (1998).  Further, a chronic 
disability is one that has existed for 6 months or more, 
including disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period.  38 C.F.R. 
§ 3.317(a)(3) (1998).  The 6-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.  

However, compensation shall not be paid pursuant to 38 C.F.R. 
§ 3.317(a), if there is affirmative evidence that an 
undiagnosed illness, (1) was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) was caused by 
a supervening condition or event that occurred between the 
veterans most recent departure form active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) is the result of the 
veterans own willful misconduct or the abuse of alcohol or 
drugs.  38 C.F.R. § 3.317(c) (1998).   

A Persian Gulf Veteran is a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d) (1998).  The Southwest Asia theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  Id.  

1.  Knees and right shoulder

In the present case, service medical records reveal no 
complaints, treatment, or diagnoses, of joint pain.  A 
service separation examination dated in April 1991 reveals a 
normal clinical evaluation, with no defects or diagnoses 
listed.  A March 1991 report of medical history, completed by 
the veteran, specifically notes no complaints of swollen or 
painful joints.

March 1993 VA records, which include a clinical history taken 
in conjunction with the veterans registry as a Persian Gulf 
veteran, list complaints of joint pain, and specifically note 
complaints of a bilateral knee problem, although there was 
full range of motion without pain or instability.  The 
veteran reported that he had not experienced joint pain prior 
to Persian Gulf service.  An X-ray of the right shoulder was 
taken and revealed no skeletal abnormality, despite the 
veterans reported complaints of aching with certain actions, 
particularly abduction of the joint.  

In a July 1993 VA examination report, the veteran complained 
of occasional pain and stiffness in both knees and his right 
shoulder after returning from Saudi Arabia.  Upon examination 
he demonstrated full range of motion of the knees, no soft 
tissue swelling, and stable ligaments.  The right shoulder 
also revealed full range of motion, with no soft tissue 
swelling, no tenderness, and no evidence of muscle atrophy.  
A diagnosis of a history of pain in the knees and right 
shoulder was provided.

An August 1997 VA joints examination provided a diagnosis of 
history of pain in the knees, etiology undetermined at this 
time.  The examination report listed complaints of knee 
pain while climbing stairs and noted no complaints with 
respect to the right shoulder.  Examination of the knees 
revealed no swelling, deformity, or other impairments of the 
knee; however, slight crepitus of the left knee was observed.  
Right knee flexion of 142 degrees and left knee flexion of 
130 degrees was demonstrated, with 140 degrees flexion being 
normal.  Radiographic studies (three views) of the knees were 
interpreted as normal.  

For the reasons discussed below, the Board finds that the 
appellants claims of entitlement to service connection for a 
chronic disability manifested by joint pain in the right knee 
and right shoulder due to an undiagnosed illness are not well 
grounded.  Although the RO did not specifically state that it 
denied the appellants claims on the basis that they were not 
well grounded, the Board concludes that this was not 
prejudicial to the appellant.  See Edenfield v. Brown, 8 Vet. 
App 384 (1995) (en banc) (when the Board decision disallowed 
a claim on the merits where the United States Court of 
Veterans Appeals (Court) finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Boards decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeals on these issues because the claims are not well 
grounded is not prejudicial to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Where a claim is not well grounded it is incomplete and no 
duty to assist attaches.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  However, 
where a claimant puts the VA on notice of the existence of 
evidence which would make the claim well grounded, the VA is 
obliged under 38 U.S.C.A. § 5103(a) (West 1991), to advise 
the claimant of the evidence needed to complete his 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Unlike the situation in Robinette, the appellant has 
not put the VA on notice of the existence of any specific, 
particular piece of evidence that, if submitted, might make 
the claim well grounded.  

While the veteran had active service in the Persian Gulf War 
and has documented complaints of right shoulder and right 
knee pain for more than six months duration, his complaints 
of pain in the right knee and right shoulder have not been 
shown to be productive of symptoms which would demonstrate 
objective indications of a chronic disability.  The 
medical evidence reveals no limitation of motion of either 
joint, no x-ray evidence of a disorder, and no deformity, 
swelling or other objective indications which would serve to 
demonstrate the presence of a chronic disability.  In fact, 
with regard to his right shoulder, the veteran did not report 
any complaints at his most recent VA examination.  Given this 
lack of evidence, the claims of entitlement to service 
connection for a chronic disability manifested by right knee 
and right shoulder pain due to an undiagnosed illness are 
denied.  38 C.F.R. § 3.317(a)(2)(3) (1998).

Notwithstanding the above, veterans claiming entitlement to 
service connection under the presumption provided in 
38 C.F.R. § 3.317 for chronic disabilities claimed due to an 
undiagnosed illness are not precluded from establishing 
service connection with proof of actual direct causation, 
regardless of the presumption.  Combee v. Brown, 34 F.3rd 
1039 (Fed. Cir. 1994).  However, as noted above, the law 
requires that a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

As with 38 C.F.R. § 3.317, consideration of the veterans 
claims under the dictates of 38 C.F.R. § 3.303 (1998), 
governing direct service connection, reveals that he has not 
presented evidence sufficient to well ground these claims.  
The medical evidence of record not only fails to provide 
documentation of a current disability of the right knee and 
right shoulder, but any disability claimed merely as pain 
has not been related back to his period of service.  
Additionally, service medical records fail to reveal any 
complaints or treatment in connection with the right knee or 
shoulder during service or at discharge.  Accordingly, a 
claim of entitlement to service connection on a direct basis 
for these disorders is also not well grounded.

The veterans claim of entitlement to service connection for 
a left knee disorder, is well-grounded, that is, presuming 
the evidence credible, he has presented medical evidence of a 
chronic left knee disability due to an undiagnosed illness 
which he attributes to his service in the Persian Gulf War.  
As indicated above, the veteran had active service in the 
Persian Gulf, and as demonstrated by the above evidence, the 
veteran has had complaints of left knee pain for more than 
six months duration.  Moreover, the veterans complaints of 
pain of the left knee have been shown to be productive of 
symptoms inclusive of crepitus and flexion limited to 130 
degrees, thus providing objective indications of a chronic 
disability.  38 C.F.R. § 3.317(a)(2)(3) (1998).  

Because the veterans chronic disability did not become 
manifest until after his service in the Persian Gulf War, his 
left knee disability must be shown to be at least 10 percent 
disabling to satisfy 38 C.F.R. § 3.317(a).  Since his 
symptoms are most analogous to arthritis, an evaluation under 
Diagnostic Code 5003 is appropriate.  38 C.F.R. §§  4.20, 
4.71a (1998).  Under this code section evaluation is made 
pursuant to the regulations governing limitation of motion, 
except when the degree of limitation of motion is 
noncompensable under the applicable diagnostic code, then a 
10 percent rating is assignable based on joint involvement.  
Applying these provisions to the facts, while the veterans 
limitation of motion is not sufficient to warrant a 
compensable rating under Diagnostic Code 5260, which requires 
limitation of flexion to 45 degrees, he still qualifies for a 
10 percent rating under Diagnostic Code 5003.  Accordingly, 
his disability has been determined to be chronic, unrelated 
to any diagnosed illness, and at least 10 percent disabling.  
Consequently, the evidence supports a grant of service 
connection for a chronic disability of the left knee due to 
an undiagnosed illness secondary to service in the Persian 
Gulf War.  

2.  Dermatitis

Initially, the Board finds that the veteran has presented a 
well-grounded claim of entitlement to service connection for 
dermatitis, to include consideration of the presumption of 
service connection under 38 C.F.R. § 3.317 (1998).  That is, 
as noted below, the veteran has presented medical evidence of 
a current disability, dermatitis, which has been attributed 
to his period of active service.

Service medical records show no complaints, treatment, or 
diagnoses of a skin disorder during service or at discharge.  
Specifically, an April 1991 record of medical care includes a 
statement, signed by the veteran, that he did not have a 
rash, skin infection, or sores, while in the southwest Asia 
region, his April 1991 separation examination report reveals 
a normal clinical evaluation, with no defects or disabilities 
noted, and his March 1991 report of medical history fails to 
include any complaints of a skin disease.  

Post-service VA medical records dated in March 1993, which 
include a clinical history taken in conjunction with the 
veterans registry as a Persian Gulf veteran, note a 
diagnosis of chronic dermatitis.  The examiner observed a 
marked follicular rash across the trunk and arms of the 
veteran, and an appointment with dermatology was scheduled.  

A July 1993 VA examination reveals a history, as provided by 
the veteran, of a rash over his entire body developing after 
his return from Saudi Arabia.  Treatment at a VA clinic since 
April 1993 was noted, and a diagnosis of unexplained diffuse 
dermatitis was provided.

At an August 1997 VA skin examination the veteran again 
reported a history of developing a rash after his service in 
the Persian Gulf.  After his examination, the examiner 
reached the following conclusion:  Severe dermatitis onset 
shortly after and while in the Gulf now involving his whole 
thorax, arms, and legs consistent with a seborrheic 
dermatitis [Emphasis added].

Regarding the regulations pertaining to service in the 
Persian Gulf, the Board notes that entitlement to service 
connection under 38 C.F.R. § 3.317 is not available in this 
case because the veterans skin condition has been attributed 
to a known clinical diagnosis, chronic dermatitis.  However, 
as indicated above, the presumption for service connection 
for Persian Gulf veterans does not preclude a veteran from 
establishing service connection with proof of actual direct 
causation. Combee v. Brown, 34 F.3rd 1039 (Fed. Cir. 1994).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation; 
consistent with the facts shown in every case.  When, after 
careful consideration of all the probative evidence, a 
reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the appellant.  38 C.F.R. 
§ 5107(b).  Given the diagnosis of severe dermatitis, noted 
by the examiner to have had its onset during service in the 
Persian Gulf and immediately following such service, the 
evidence, as developed, accords a reasonable basis for a 
finding that the veterans eventually diagnosed severe 
dermatitis had its onset, or origins, during service.  

The August 1997 VA examination provided an opinion which 
serves to link the veterans dermatitis to service.  While 
service medical records revealed no complaints of a skin 
rash, and treatment for dermatitis is not shown by the 
clinical evidence until April 1993, the evidence as developed 
nonetheless accords a reasonable basis for a finding that the 
evidence is in equipoise in this matter.  The August 1997 
opinion that the veterans dermatitis had its onset in 
service was based in part on a history of skin complaints 
provided by the veteran.  However, such opinion was also 
rendered based on full consideration of the veterans history 
as a Persian Gulf veteran.  Moreover, symptoms of a skin rash 
are the type of symptoms which a lay person can observe and 
verify the continuity of without medical opinion.  See Grover 
v. West, No. 97-1048 (U.S. Vet. App. Jan. 5, 1999) (the 
standard is whether a competent medical opinion is required 
to determine whether a present disability is related to a 
service-connected disability or whether such a determination 
can be made by the observation of a lay person).  
Accordingly, reasonable doubt will be resolved in favor of 
the veteran.  Given the previous conclusion, the evidence 
supports the claim of entitlement to service connection for 
dermatitis on a direct basis, and the claim is hereby 
granted.  


ORDER

Entitlement to service connection for a chronic disability 
manifested by joint pain of the right knee and right shoulder 
due to an undiagnosed illness, claimed as secondary to 
Persian Gulf War service, are not well grounded.

Entitlement to service connection for a chronic disability 
manifested by joint pain in the left knee due to an 
undiagnosed illness secondary to Persian Gulf War service, is 
granted.
Entitlement to service connection for dermatitis is granted. 



		
	JEFF MARTIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
